Order entered July 13, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00237-CV

          JAY SANDON COOPER AND TERESA WARD COOPER, Appellants

                                                V.

                        THE STATE OF TEXAS, ET AL., Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00043-2014

                                            ORDER
       We GRANT appellants’ second, opposed motion to extend time to file brief and

ORDER the brief tendered to the Clerk of the Court July 9, 2015 filed as of the date of this

order. We further GRANT appellants’ motion to join records on appeal and DIRECT the Clerk

of the Court to transfer the clerk’s record filed in appellate cause number 05-14-01054-CV into

this appeal.

       Appellees shall file their brief(s) no later than August 13, 2015.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE